Citation Nr: 1501962	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  11-14 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to February 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2013, the Veteran testified at a Board video hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  

The Board remanded the Veteran's claim in June 2014; it has been returned to the Board for adjudication.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  In a final decision issued in January 1977, the RO denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.  

2.  Evidence received since the January 1977 decision is either cumulative or redundant, and does not relate to an unestablished fact necessary to establish the claim, or raise a reasonable possibility of substantiating the claim of service connection for bilateral hearing loss.



CONCLUSIONS OF LAW

1.  The January 1977 rating decision that denied the Veteran's claim of entitlement to service connection for bilateral hearing loss is final.  38 U.S.C. § 4005 (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1976).  

2.  Evidence submitted subsequent to the January 1977 rating decision, denying service connection for bilateral hearing loss, is not new and material and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.  

In this appeal, in an August 2009 pre-rating letter, the RO provided notice to the Veteran regarding the need to submit new and material evidence to reopen the Veteran's previously denied claim, and advised the Veteran of the bases for the prior denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The RO also explained what was necessary substantiate his claim for service connection, and specifically notified the Veteran that he would need to submit information that showed his hearing loss had been aggravated by service.  This letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The August 2009 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The November 2009 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the August 2009 letter meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, private treatment records, VA treatment records, a VA examination report and opinions, and statements from the Veteran, his friends, and his representative.  

Additionally, the RO substantially complied with prior remand instructions regarding his claim.  Instructions pertinent to the claim being decided included associating with the record the February 1977 notice and appellate rights that accompanied the January 1977 rating decision denying the Veteran's claim for service connection for bilateral hearing loss.  The Board notes that the record has been associated with the claims file.  Additionally, the remand required that the RO obtain an addendum opinion regarding the Veteran's bilateral hearing loss.  The addendum opinion was obtained in July 2014.  The examiner specifically considered each record detailed in the remand instructions.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

The undersigned identified the issue on appeal and noted what evidence was necessary to substantiate the claim.  Specifically, she informed the Veteran that new and material evidence would be needed to reopen the Veteran's claim for service connection and solicited testimony to that end.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim.  As such, the Board finds that no further action pursuant to Bryant is necessary.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  

The Veteran's service connection claim was denied in January 1977 because the RO found that the Veteran's high frequency hearing loss preexisted service, and no aggravation was shown.  Evidence contained in the claims file at the time of the original denial of service connection reflected that the Veteran's hearing loss was not related to service.  The Veteran was notified of the RO's decision but he did not appeal it.  Therefore, that decision became final. 38 U.S.C.A. § 7105 (West 2014).

The Veteran filed a claim to reopen his claim for service connection for hearing loss in July 2009.  In the November 2009 rating decision on appeal, the RO determined that new and material evidence had not been submitted to reopen the claim.  Despite the determination reached by the RO with respect to the claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001). 

The evidence received subsequent to the January 1977 rating decision denying service connection includes, in relevant part, private treatment records, VA treatment records, report of VA examination, private treatment records, statements from the Veteran, and an addendum VA opinion.  The Veteran has repeatedly asserted that his current bilateral hearing loss is due to service, and he specifically contends that his hearing worsened during service.  VA treatment records show that the Veteran has been diagnosed with bilateral hearing loss.  However, there is no new and material evidence contained within the record that indicates the Veteran's current hearing loss was aggravated by service or that relates his current hearing loss to his service.  In August 2009, the Veteran underwent a private audiological examination in which the physician noted that the Veteran has decreased hearing due to noise exposure.  The physician noted that the Veteran was in the military, including artillery service, and also that he grew up around cotton gins, but did not specify which type of noise exposure led to the Veteran's hearing loss.  Additionally, a VA examination was provided in October 2009 and the examiner opined that the Veteran's current bilateral sensorineural hearing loss is not related to service.  

Additionally, in June 2014, the Board remanded the claim for an addendum opinion regarding the Veteran's hearing loss, which was obtained in July 2014.  The examiner reviewed the VA treatment records and noted the Veteran's current level of bilateral sensorineural hearing loss.  The examiner provided the opinion that it is less likely than not that the Veteran's preexisting bilateral hearing loss underwent an increase in severity while he was in service.  The examiner noted the reenlistment physical from March 1976, which was performed shortly after the Veteran was discharged, and explained that the audiometric findings showed no significant worsening in hearing sensitivity when compared with the enlistment physical from February 1974.  The examiner went on to explain that a significant threshold shift is defined as a worsening between the first and second audiometric test of 15dB or more at least one frequency.  The examiner noted that the results obtained at the VA hearing evaluation in October 1976 are consistent with those obtained in March 1976 and further support those test results.  Thus, he opined that it is less likely than not that the Veteran's hearing loss underwent an increase in severity in service.  

The examiner went on to discuss the Veteran's complaints of hearing loss in service.  He indicated that because the Veteran had hearing loss upon entering service, his complaints are not unexpected or irregular.  Further, the examiner commented on the hearing evaluations from April 1975, May 1975, and September 1975, which showed a worsening in hearing sensitivity bilaterally as compared to the results obtained at enlistment.  He noted that the worsening is not considered significant due to the fact that a significant improvement in hearing sensitivity was obtained in March 1976 and October 1976.  The examiner labeled the in-service examination results as "temporary" shifts that could be related to several factors including, but not limited to: conductive hearing loss, transducer placement, and patient compliance with test procedures.  The examiner further pointed out that the Veteran's hearing loss during service was temporary given the improvement noted and confirmed at two separate facilities in March 1976 and October 1976.  Finally, the examiner discussed the medical report from a private physician dated August 2009.  The examiner noted that the physician stated the Veteran has decreased hearing due to noise exposure.  However, the examiner noted that the private physician did not review the Veteran's service records and did not attribute the Veteran's hearing loss to military noise exposure but to general noise exposure, which included the Veteran's childhood pre-service exposure working around cotton gins.

The Board notes that the private treatment records, the VA examination report from October 2009, the additional statements from the Veteran, and the July 2014 VA opinion is new evidence, as the information has not previously been associated with the record, but it is not material.  Specifically, it does not relate to an unestablished fact necessary to substantiate the claim.  The new medical evidence and lay statements are cumulative of evidence previously considered.  Specifically, the evidence is indicative of a current disability, but it does not provide a nexus between the Veteran's hearing loss and his period of active service or show that his hearing was aggravated during service.  Consequently, this evidence does not constitute material evidence.

As there is no new and material evidence showing that the Veteran's hearing loss was aggravated in service or within one year of service, or that shows that the Veteran's current hearing loss is related to service, the Board concludes that new and material evidence has not been received to reopen the claim.  Therefore, the appeal on the issue is denied.


ORDER

As new and material evidence has not been received, the claim of entitlement to service connection for bilateral hearing loss is not reopened and the appeal is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


